       Case 2:19-cv-00115-RFB-EJY Document 146 Filed 04/17/20 Page 1 of 4



1    JOINTLY SUBMITTED

2

3

4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10

11   ANDREW PERRONG and JAMES EVERETT                    Case No. 2:19-cv-00115-RFB-EJY
     SHELTON, individually and on behalf of all others
12   similarly situated,                                 STIPULATION TO SUSPEND
                                                         DISPOSITIVE MOTION BRIEFING
13                               Plaintiff,              PENDING OUTCOME OF
                                                         MEDIATION; [PROPOSED] ORDER
14           vs.
15   TOMORROW ENERGY CORP fka SPERIAN
     ENERGY CORP, a Nevada corporation, and
16   ENERGY GROUP CONSULTANTS, INC., a
     Kansas corporation, BAETYL GROUP LLC, a
17   Texas limited liability company,
18                               Defendants.
19   Related Cross-Claims and Third-Party Claims.
20

21

22

23

24

25

26

27

28

     153423.00602/123122215v.3
     STIPULATION TO SUSPEND DISPOSITIVE MOTION BRIEFING PENDING OUTCOME OF MEDIATION
       Case 2:19-cv-00115-RFB-EJY Document 146 Filed 04/17/20 Page 2 of 4



1            This stipulation is entered into by and between Tomorrow Energy Corp. fka Sperian Energy

2    Corp. (“Tomorrow Energy” or “Sperian”), Andrew Perrong (“Mr. Perrong”), James Everett Shelton

3    (“Mr. Shelton”) (together, with Mr. Perrong, “Plaintiffs”), Energy Group Consultants, Inc. (“EGC

4    Inc.”), and Energy Group Consultants, LLC (“EGC LLC”), and made with reference to and in

5    contemplation of the following facts and circumstances:

6            1.      On November 8, 2019, the aforementioned parties appeared before the Honorable

7    Magistrate Judge Elayna J. Youchah for a status conference. Among other things, the Court ordered

8    that discovery be bifurcated. (Dkt. No. 104.) Subsequently, the Court established a deadline by

9    which to file dispositive motions on Phase I issues. (Dkt. No. 106.) The parties recently stipulated
10   to extend the briefing schedule on Phase I dispositive motions, such that motions are due by April
11   21, 2020, oppositions are due by May 12, 2020, and replies are due by May 26, 2020. (Dkt. No.
12   141.)
13           2.      The parties have reached an agreement to mediate their dispute. The parties will
14   participate in a mediation with Bruce A. Friedman, Esq. of JAMS on April 30, 2020.
15           3.      So that the parties may conserve resources, focus their efforts on a possible
16   resolution, and avoid burdening the Court with unnecessary briefing, the parties stipulate and agree,
17   subject to the Court’s approval, that the briefing schedule on Phase I dispositive motions be
18   suspended pending the outcome of mediation.
19           4.      The parties agree to submit a joint status report which discusses the result of the
20   mediation by May 4, 2020.
21           IT IS SO STIPULATED between counsel for the parties that the briefing scheduling on
22   Phase I dispositive motions is suspended pending mediation. The parties will submit a joint status
23   report on the outcome of mediation and/or a renewed stipulation with a briefing schedule on
24   dispositive motions for Phase I by May 4, 2020.
25

26

27

28

     153423.00602/123122215v.3                         2
     STIPULATION TO SUSPEND DISPOSITIVE MOTION BRIEFING PENDING OUTCOME OF MEDIATION
       Case 2:19-cv-00115-RFB-EJY Document 146 Filed 04/17/20 Page 3 of 4



1
     DATED: April 16, 2020
2                                   By: /s/ Harrison Brown
                                            BLANK ROME LLP
3                                           Ana Tagvoryan (admitted pro hac vice)
                                            atagvoryan@blankrome.com
4                                           Harrison Brown (admitted pro hac vice)
                                            hbrown@blankrome.com
5                                           Dustin Moaven (pending admission pro hac vice)
                                            dmoaven@blankrome.com
6                                           2029 Century Park East | 6th Floor
                                            Los Angeles, CA 90067
7                                           Telephone:424.239.3400
                                            Facsimile: 424.239.3434
8
                                           KRAVITZ, SCHNITZER & JOHNSON, CHTD.
9                                          Gary Schnitzer (Nevada Bar No. 395)
                                           gschnitzer@ksjattorneys.com
10                                         8985 S. Eastern Avenue, Suite 200
                                           Las Vegas, Nevada 89123
11                                         Telephone:702.362.6666
                                           Facsimile: 702.362.2203
12
                                    Attorneys for
13                                  TOMORROW ENERGY CORP.
                                    fka SPERIAN ENERGY CORP.
14

15   DATED: April 16, 2020
                                    By: /s/ Adam Knecht
16                                          ALVERSON TAYLOR & SANDERS
                                            Kurt Bonds
17                                          kbonds@alversontaylor.com
                                            Adam Knecht
18                                          aknecht@alversontaylor.com
                                            6605 Grand Montecito Parkway, Suite 200
19                                          Las Vegas, NV 89149
                                            Telephone:702.384.7000
20                                          Facsimile: 702.385.7000
21                                  Attorneys for
                                    ENERGY GROUP CONSULTANTS, INC. and
22                                  ENERGY GROUP CONSULTANTS, LLC
23

24

25

26

27

28

     153423.00602/123122215v.3              3
     STIPULATION TO SUSPEND DISPOSITIVE MOTION BRIEFING PENDING OUTCOME OF MEDIATION
       Case 2:19-cv-00115-RFB-EJY Document 146 Filed 04/17/20 Page 4 of 4



1
     DATED: April 16, 2020
2                                            By: /s/ Adrienne McEntee
                                                     TERRELL MARSHALL LAW GROUP PLLC
3                                                    Adrienne McEntee (admitted pro hac vice)
                                                     amcentee@terrellmarshall.com
4                                                    Jennifer Murray (admitted pro hac vice)
                                                     jmurray@terrellmarshall.com
5                                                    936 North 34th Street, Suite 300
                                                     Seattle, WA 98103
6                                                    Telephone:206.816.6603
                                                     Facsimile: 206.319.5450
7
                                                     PARONICH LAW, P.C.
8                                                    Anthony Paronich (admitted pro hac vice)
                                                     anthony@paronichlaw.com
9                                                    350 Lincoln Street, Suite 2400
                                                     Hingham, MA 02043
10                                                   Telephone:617.485.0018
                                                     Facsimile: 508.318.8100
11
                                                     LAW OFFICES OF CRAIG B. FRIEDBERG
12                                                   Craig Friedberg
                                                     attcbf@cox.net
13                                                   4760 South Pecos Road, Suite 103
                                                     Las Vegas, Nevada 89121
14                                                   Telephone:702.435.7968
                                                     Facsimile: 702.946.0887
15
                                             Attorneys for
16                                           ANDREW PERRONG and JAMES EVERETT SHELTON
17
                                                   ORDER
18
          Upon the stipulation of the parties, and good cause appearing, IT IS HEREBY ORDERED that
19
       the briefing scheduling on Phase I dispositive motions is suspended pending the parties' April 30,
20
       2020 mediation. The parties will submit a joint status report on the outcome of mediation and/or
21
       a renewed stipulation with a briefing scheduling on dispositive motions for Phase I by May 4,
22
       2020.
23
          Dated: April 17, 2020
24

25
                                                       ______________________________________
26                                                     ELAYNA J. YOUCHAH
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

     153423.00602/123122215v.3                         4
     STIPULATION TO SUSPEND DISPOSITIVE MOTION BRIEFING PENDING OUTCOME OF MEDIATION
